978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth R. MATTHEWS, Appellant,v.COLUMBIA MUTUAL INSURANCE COMPANY, Appellee.
No. 92-1936.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 8, 1992.Filed:  October 28, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth R. Matthews appeals from the district court's1 order granting summary judgment to Columbia Mutual in this breach of contract action.  After thoroughly reviewing the record and carefully considering Matthews's arguments for reversal, we conclude they lack merit and affirm on the basis of the district court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas